Case 1:17-cr-00201-SEB-MJD Document 14 Filed 09/15/20 Page 1 of 5 PageID #: 196




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )      Cause No. 1:17-cr-0201-SEB-MJD
                                              )
 DAVID F. MAYS,                               )                              - 01
                                              )
                       Defendant.             )



                             REPORT AND RECOMMENDATION

        On September 15, 2020, the Court held a hearing on the Petition for Warrant or

 Summons for Offender Under Supervision filed on July 20, 2020. Defendant Mays appeared in

 person with his appointed counsel Joseph Cleary. The government appeared by Peter Blackett,

 Assistant United States Attorney. U. S. Parole and Probation appeared by Officer Angela Smith.

        The Court conducted the following procedures in accordance with Fed. R. Crim. P.

 32.1(a)(1) and 18 U.S.C. § 3583:

        1.     The Court advised Defendant Mays of his rights and provided him with a copy of

 the petition. Defendant Mays orally waived his right to a preliminary hearing.

        2.     After being placed under oath, Defendant Mays admitted violation number 2.

 [Docket No. 7.] Government orally moved to withdraw the remaining violation, which motion

 was granted by the Court.

        3.     The allegations to which Defendant admitted, as fully set forth in the petition, are:
Case 1:17-cr-00201-SEB-MJD Document 14 Filed 09/15/20 Page 2 of 5 PageID #: 197




        Violation
        Number          Nature of Noncompliance


             2          “The defendant shall refrain from any unlawful use of a controlled
                        substance.”

                        On June 30, 2020, and July 7, 2020, Mr. Mays submitted drug tests that
                        tested positive for cocaine. Mr. Mays admitted to using cocaine to produce
                        the first positive, but denied any further use, thus denying the positive
                        result on July 7, 2020.

        4.       The parties stipulated that:

                 (a)    The highest grade of violation is a Grade B violation.

                 (b)    Defendant’s criminal history category is III.

                 (c)    The range of imprisonment applicable upon revocation of supervised
                        release, therefore, is 8 to 14 months’ imprisonment.

        5.       The parties jointly recommended a modification to include residing at a

 Residential Reentry Center for a period four (4) months, alcohol monitoring, i.e. Soberlink for a

 period of up to four (4) months, and defendant is not use or possess alcohol.

        The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

 fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

 his supervised release should be modified as follows:

    1. You shall report to the probation office in the judicial district to which you are released
       within 72 hours of release from the custody of the Bureau of Prisons. (Supervised
       Release cases only)

    2. You shall report to the probation officer in a manner and frequency directed by the court
       or probation officer.

    3. You shall permit a probation officer to visit you at a reasonable time at home, or another
       place where the officer may legitimately enter by right or consent, and shall permit
       confiscation of any contraband observed in plain view of the probation officer.




                                                   2
Case 1:17-cr-00201-SEB-MJD Document 14 Filed 09/15/20 Page 3 of 5 PageID #: 198




    4. You shall not knowingly leave the judicial district without the permission of the court or
       probation officer.

    5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
       Amendment privilege.

    6. You shall not meet, communicate, or otherwise interact with a person you know to be
       engaged, or planning to be engaged, in criminal activity. You shall report any contact
       with persons you know to be convicted felons to your probation officer within 72 hours
       of the contact.

    7. You shall reside at a location approved by the probation officer and shall notify the
       probation officer at least 72 hours prior to any planned change in place or circumstances
       of residence or employment (including, but not limited to, changes in who lives there, job
       positions, job responsibilities). When prior notification is not possible, you shall notify
       the probation officer within 72 hours of the change.

    8. You shall not own, possess, or have access to a firearm, ammunition, destructive device
       or dangerous weapon.

    9. You shall notify the probation officer within 72 hours of being arrested, charged, or
       questioned by a law enforcement officer.

    10. You shall maintain lawful full time employment, unless excused by the probation officer
        for schooling, vocational training, or other reasons that prevent lawful employment.

    11. You shall not enter into any agreement to act as an informer or a special agent of a law
        enforcement agency without the permission of the court.

    12. As directed by the probation officer, you shall notify third parties who may be impacted
        by the nature of the conduct underlying your current or prior offense(s) of conviction
        and/or shall permit the probation officer to make such notifications and/or confirm your
        compliance with this requirement.

    13. You shall make a good faith effort to follow instructions of the probation officer
        necessary to ensure compliance with the conditions of supervision.

    14. You shall participate in a substance abuse or alcohol treatment program approved by the
        probation officer and abide by the rules and regulations of that program. The probation
        officer shall supervise your participation in the program (provider, location, modality,
        duration, intensity, etc.). The court authorizes the release of the presentence report and
        available evaluations to the treatment provider, as approved by the probation officer.

    15. You shall not use or possess any controlled substances prohibited by applicable state or
        federal law, unless authorized to do so by a valid prescription from a licensed medical



                                                 3
Case 1:17-cr-00201-SEB-MJD Document 14 Filed 09/15/20 Page 4 of 5 PageID #: 199




        practitioner. You shall follow the prescription instructions regarding frequency and
        dosage.

    16. You shall submit to substance abuse testing to determine if you have used a prohibited
        substance or to determine compliance with substance abuse treatment. Testing may
        include no more than 8 drug tests per month. You shall not attempt to obstruct or tamper
        with the testing methods.

    17. You shall not use or possess alcohol.

    18. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any
        psychoactive substances (e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that
        impair a person’s physical or mental functioning, whether or not intended for human
        consumption.

    19. You shall reside in a residential reentry center for a term of 120 days. You shall abide by
        the rules and regulations of the facility.

    20. You shall be monitored by mobile alcohol monitoring, such as Soberlink, for a period of
        up to 4 months, to commence upon release from the Residential Reentry Center, and shall
        abide by the technology requirements.

    21. You are to have no contact with Christina Bouska.



 Defendant reviewed the foregoing conditions and they were reviewed by defendant with his

 attorney. Defendant, on the record, waived reading of the above-noted conditions of supervised

 release.

        The parties are hereby notified that the District Judge may reconsider any matter assigned

 to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

 Recommendation. Defendant is to be released pending designation by the Federal Bureau of

 Prisons.


            Date: 9/15/2020




                                                 4
Case 1:17-cr-00201-SEB-MJD Document 14 Filed 09/15/20 Page 5 of 5 PageID #: 200




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                               5
